DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1 and 11 are amended.
No new claims are added.
No claims are canceled.
Claims 1-20 are pending for examination.
Response to arguments
Re: 35 U.S.C. 112 rejections
In view of claim amendments, 35 U.S.C. 112 rejections are withdrawn.
Re: 35 U.S.C. 103 rejections
Applicant’s arguments have been fully considered. Below are applicant’s main arguments and examiner’s response:
Applicant’s argument: (Pg. 10 of applicant’s argument)  R1-160759 discloses that CSI (including CQI) reporting is postpone to the next N available UL subframe, where N is the indicated number of PUSCH repetitions, but fails to teach or suggest that the UE transmits CQI with information on the repetition number”).
Examiner’s response: The number of PUSCH repetition N, is the number of the CQI repetitions as is described in more detail in the current office action.
Applicant’s argument: (Pg. 10 of applicant’s argument) R1-160323, R1-160325 and R1-160759 each fail to disclose or suggest applicant's clarified feature of "wherein the channel quality indicator is transmitted with information on at least one repetition transmission number used for obtaining the channel quality indicator."
Examiner’s response: The prior arts mentioned disclose the CQI transmitted repeatedly based on the repetition number provided by the transmission point. R1-160325, e.g. discusses number of repetitions for NB-PUSCH (§ 6), R1-160759 discloses repeat PUSCH transmission (§ 2.1). R1-160323 discloses repetitions numbers in UL grant and thus implying use of repetition number for repeat transmission of channel quality indicator.
Applicant’s argument: (Pg. 10 of applicant’s argument) R1-160323, Rl-160325 and R1-160759 each fail to disclose or suggest applicant's clarified feature of "wherein the at least one repetition transmission number used for obtaining the channel quality indicator is identical to a repetition transmission number of the at least one uplink subframe".
Examiner’s response: Same logic as the last response above applies here too.
Applicant’s argument: (Pg. 11 of applicant’s argument) Applicant’s argument: “WO 2017/078603 fails to disclose or suggest Applicant's clarified feature of "wherein the at least one repetition transmission number used for obtaining the channel quality indicator is identical to a repetition transmission number of the at least one uplink subframe".
Examiner’s response: The prior art mentioned above has not been used in current office action, making the argument moot. The claim element is implied by disclosure in R1-160759, as described in the current office action, 103 rejection section that follows.
35 U.S.C. 103 rejections are not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 11-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over “DCI for NB-IoT”, R1-160323, hereinafter “R1-160323” in view of “Correction on aperiodic CSI reporting mode 1-0 and 1-1”, R1-161059, hereinafter “R1-161059” and further in view of “Remaining Details of Downlink Reference Signal Design”, R1-161807, hereinafter “R1-161807” and “Remaining issues on aperiodic CSI for Rel-13 eMTC”, R1-160759, hereinafter “R1-160759”.
Claim 1 is for a method and claim 11 is for an apparatus implementing method of claim 1.
Regarding claim 1, R1-160323 teaches, ‘a method of reporting a channel state for an NB-IoT (narrowband-Internet of Things) user equipment (UE)’ (R1-160323 §2 discloses UL grant for NB-IoT for DCI format NB0 disclosing resource allocation to the NB-IoT user equipment) ‘configured to operate within one resource block (RB) unit of NB in a wireless communication system’ (R1-160323: Table 1 illustrates allocation of 12 subcarriers for 15 kHz sub-carriers as a possible allocation. This is equivalent to allocation of one RB), comprising: 
R1-160323 however does not expressly teach, ‘receiving a reporting request of aperiodic channel state information from a base station; obtaining a channel quality indicator of one or more NBs related to channel state information measurement target resources based on the request’.
R1-161059 in the same field of endeavor teaches, ‘receiving a reporting request () of aperiodic channel state information from a base station (R1-161059: § 7.2.1); obtaining a channel quality indicator of one or more NBs related to channel state information measurement target resources based on the request, and transmitting the channel quality indicator to the base station’  (R1-161059: § 7.2.1, lines 3-7, “A UE shall perform aperiodic CSI reporting using the PUSCH in subframe n+k on serving cell c, upon decoding in subframe n either:
- an uplink DCI format [4], or
- a Random Access Response Grant,
for serving cell c if the respective CSI request field is set to trigger a report and is not reserved”; “The aperiodic CSI reporting mode is given by the parameter cqi-ReportModeAperiodic which is configured by higher-layer signalling”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of R1-161059 with that of R1-160323, so that specific requirements for aperiodic CSI reporting was available to the UE.
R1-160323 discloses, ‘transmitting the channel quality indicator to the base station repeatedly in at least one uplink subframe’ (implied by the disclosure in § 2 UL Grant disclosing repetition number for uplink PUSCH; PUSCH carries the channel quality indicator).
Combination of R1-160323 and R1-161059 however does not expressly teach, ‘wherein the channel quality indicator is obtained based on a valid subframe period including one or more subframes, wherein the valid subframe period excludes a subframe in which a synchronization signal is transmitted in the one or more NB or a subframe in which a NB other than the one or more NBs is monitored by the UE’.
R1-161807 in the same field of endeavor teaches, “Proposal 5: NB-RS is mapped onto all valid subframes for NB-IoT except the subframes transmitting NB-PSS/NB-SSS) or a subframe in which a NB other than the one or more NBs is monitored by the UE. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of  R1-161807 with that of R1-160323 and R1-160759 to ensure demodulation and/or measurement performance as disclosed by R1-161807, ”To ensure the demodulation and/or measurement performance, it is quite desirable to transmit NB-RS in all valid subframes except the NB-PSS/NB-SSS subframes regardless of whether there is downlink transmission in these valid subframes” (Proposal 4).
wherein the channel quality indicator is transmitted with information on at least one of at least one repetition transmission number or at least one NB set used for obtaining the channel quality indicator’ (implied by disclosure, “Proposal 3: M for mode 2-0 is set to the number of configured narrowbands for M-PDCCH/PDSCH always”; CQI is to be transmitted for M narrowbands as per configuration and transmission is implied), and 
‘wherein the at least one repetition transmission number used for obtaining the channel quality indicator is identical to a repetition transmission number of the at least one uplink subframe’ (Implied by the disclosure in R1-160759, “Proposal 1: The LC/EC UE shall postpone the aperiodic CSI reporting to the next N available UL subframes if UL delay field is set to 1, where N is the indicated number of PUSCH repetitions”; the disclosure implies that N is the number of PUSCH repetition and the each repetition does the CSI reporting, which implies equalities of the number of repetition of uplink subframes and the repetition transmission number of channel quality indicator, CQI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of R1-160759 with combination of R1-160323, R1-161807 and R1-160759 so that repetition of channel quality may be done as directed from the base station/transmission point.
Regarding claim 11, any apparatus for implementation of claim 1 is implied to have a transmitter, a receiver, and a processor as required by the claim. Claim is rejected based on rejection of claim 1.

Claim 2 is for a method of claim 1 and claim 12 is for an apparatus of claim 11 implementing method of claim 1.
Regarding claim 2, combination of R1-160323, R1-161059, R1-161807, and R1-160759 teaches the method of claim 1 and apparatus of claim 11 (discussed above).
R1-161059 teaches ‘wherein the channel quality indicator is transmitted on an uplink data channel dedicatedly used for reporting the aperiodic channel state information (Table 7.2.1-1A – 7.2.1-1E illustrate aperiodic CSI reporting; Table 7.2.1-1E illustrates uplink DCI format in UE specific search space for granting PUSCH; PUSCH grants are UE specific and may be considered dedicated).  
Claim 12 is rejected based on rejection of claim 2.

Claim 3 is for a method of claim 2 and claim 13 is for an apparatus of claim 12 implementing method of claim 2.
Regarding claim 3, combination of R1-160323, R1-161059, R1-161807, and R1-160759 teaches the method of claim 2 and apparatus of claim 12 (discussed above).
R1-160323 discloses, ‘wherein a subframe in which the uplink data channel is to be transmitted is informed by control information that carries the reporting request of the aperiodic channel state information, or the subframe in which the uplink data channel is to be transmitted is a subframe after a predetermined number of subframes from a subframe in which the control information is received’ (“§ 2, A time offset can be predefined or signaled via higher-layer signaling, and DCI further indicates the delay on top of time offset. The time offset indicates the subframe interval of ending subframe of detected NB-PDCCH and the ending subframe of NB-PDCCH search space”).
Claim 13 is rejected based on rejection of claim 3.

Claim 5 is for a method of claim 1 and claim 15 is for an apparatus of claim 11 implementing method of claim 1.
Regarding claim 5, Combination of R1-160323, R1-161059, R1-161807, and R1-160759 teaches the method of claim 1 and apparatus of claim 11 (discussed above).
Combination of R1-160323, R1-161059, R1-161807, and R1-160759 does not expressly teach, Regarding claim, ‘wherein the reporting request of the aperiodic channel state information includes a repetition number which is considered when calculating the channel quality indicator or information on a narrowband set’, R1-161059 discloses request for aperiodic channel state information, R1-160323 discloses repetition number and R1-160759 discloses narrowband set, discussed above in claim 1.
Claim 15 is rejected based on rejection of claim 5.

Claim 6 is for a method of claim 1 and claim 16 is for an apparatus of claim 11 implementing method of claim 1.
Regarding claim 6, combination of R1-160323, R1-161059, R1-161807, and R1-160759 teaches the method of claim 1 and apparatus of claim 11 (discussed above).
R1-160759 teaches, ‘wherein the valid subframe period includes a predetermined number of subframes, the predetermined number related to a repetition transmission number configured for the UE or a maximum repetition transmission number configured for the UE’ (“Proposal 1: The LC/EC UE shall postpone the aperiodic CSI reporting to the next N available UL subframes if UL delay field is set to 1, where N is the indicated number of PUSCH repetitions”).  
Claim 16 is rejected based on rejection of claim 6.

Claim 7 is for a method of claim 1 and claim 17 is for an apparatus of claim 11 implementing method of claim 1.
Regarding claim 7, combination of R1-160323, R1-161059, R1-161807, and R1-160759 teaches the method of claim 1 and apparatus of claim 11 (discussed above).
 ‘wherein the channel state information measurement target resources include all NBs available to the UE’ (R1-160759: § 2.3, “For CE mode A:
• Sub-band CQI is replaced by narrow band CQI.
– i.e., a sub-band size of six is always assumed.
• Wideband CQI is supported.
– Wideband CQI is obtained using all the NBs used for M-PDCCH monitoring”). 
Claim 17 is rejected based on rejection of claim 7.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over combination of R1-160323, R1-161059, R1-161807, and R1-160759 as applied to claim 1 above, and further in view of “NB-PUSCH design”, R1-160325, hereinafter “R1-160325”.
Claim 4 is for a method of claim 2 and claim 14 is for an apparatus of claim 12 implementing method of claim 2
Regarding claim 4, Combination of R1-160323, R1-161059, R1-161807, and R1-160759 teaches the method of claim 2 and apparatus of claim 12 (discussed above).
 Combination of R1-160323, R1-161059, R1-161807, and R1-160759 however does not expressly teach ‘wherein the uplink data channel is repeatedly transmitted as many as a number configured by the base station’. 
R1-160323: Table 2 illustrates ‘Repetition number’ field as 3 bits in the UL grant which represents number of repetition but does not expressly teach that this is for uplink data. 
R1-160325 in the same field of endeavor teaches in Proposal 15, “The number of repetitions for a NB-PUSCH transmission is selected from {1, 2, 4, 8, 16, 32, 64, 128}. 

Claim 14 is rejected based on rejection of claim 4.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over combination of R1-160323, R1-161059, R1-161807, and R1-160759 as applied to claim 1 above, and further in view of R1-160269 , “NB-IoT - NB-RS”, hereinafter “R1-160269”.
Claim 8 is for a method of claim 1 and claim 18 is for an apparatus of claim 11 implementing method of claim 1.
Regarding claim 8, combination of R1-160323, R1-161059, R1-161807, and R1-160759 teaches the method of claim 1 and apparatus of claim 11 (discussed above).
Combination of R1-160323, R1-161059, R1-161807, and R1-160759 however fails to expressly teach, ‘wherein, based on the UE being configured as a guard band/standalone operation mode, the channel quality indicator is obtained based on the channel state information measurement target resources being without a symbol for control signaling’. 
R1-160269 in the same field of endeavor teaches, “Proposal 4: The LTE CRS reference-signal sequence is reused for NB-RS” and  “Proposal 5: In stand-alone and guard band operation modes and for any anchor PRB in the in-band operation mode, the middle of the LTE CRS sequence is used to avoid PRB dependence”. Combination of teachings in proposal 4 and proposal 5 teaches the claim element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of R1-160269 with that of combination of R1-160323, R1-161059, and R1-161807 so as to avoid PRB dependence as cited above and as per disclosure by T1-“Proposal 6: For non-anchors PRBs in the in-band operation mode, the NB-RS reference signal sequence varies across PRBs”.
Claim 18 is rejected based on rejection of claim 8.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over combination of R1-160323, R1-161059, R1-161807, and R1-160759 as applied to claim 1 above, and further in view of R1-160820,  “Further discussion on the reference signal design for NB-IoT”, hereinafter “R1-160820”.
Claim 9 is for a method of claim 1 and claim 19 is for an apparatus of claim 11 implementing method of claim 1.
Combination of R1-160323, R1-161059, R1-161807, and R1-160759 teaches the method of claim 1 and apparatus of claim 11 (discussed above).
Combination of R1-160323, R1-161059, R1-161807, and R1-160759 however fails to expressly teach ‘wherein, based on information related to a physical layer cell identifier being set as true for the UE, the channel quality indicator is obtained based on a cell-specific reference signal (CRS) overhead being related to a number of CRS antenna ports of the base station’. 
R1-160820 in the same field of endeavor teaches the following two proposals:
Proposal 5: PRB index of narrowband is signaled to UE.
In order to be able to improve the channel estimation by utilizing both CRS and NB-RS, a linkage should be introduced between the transmitting antenna ports of CRS and the antenna ports of the NB-RS. For example, if NB-IoT supports two antenna ports, port 0 of the NB-RS can be transmitted on the same antenna port as port 0 of CRS while port 1 of the NB-RS can be transmitted on the same antenna port as port 1 of CRS.
Proposal 6: Mapping between antenna ports of CRS and NB-RS are specified.
The two proposals combined, teaches the claim elements.

Claim 19 is rejected based on rejection of claim 9.

Claim 10 is for a method of claim 1 and claim 20 is for an apparatus of claim 11 implementing method of claim 1.
Regarding claim 10, combination of R1-160323, R1-161059, R1-161807, and R1-160759 teaches the method of claim 1 and apparatus of claim 11 (discussed above).
	Combination of R1-160323, R1-161059, R1-161807, and R1-160759 however fails to expressly teach ‘wherein, based on a cell-specific reference signal (CRS) of the base station being used for obtaining the channel quality indicator, energy per resource element (EPRE) of the CRS to NB-reference signal (NRS) of the base station is received from the base station’.
R1-160820 in the same field of endeavor teaches the following: 
Proposal 6: Mapping between antenna ports of CRS and NB-RS are specified. 
Furthermore, the ratio of the EPRE between CRS and NB-RS should be known to the UE for the purpose of channel estimation. The ratio can be signaled or the ratio can be a predefined value, e.g. 1. 
Proposal 7: Ratio of EPRE between CRS and NB-RS is signaled to UE.
The two proposals combined, teaches the claim elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of R1-160820 with that of combination of R1-160323, R1-161059, and R1-161807 so that channel estimation may be done properly. UE should have the knowledge of the ratio for proper channel estimation as disclosed in Proposal 6 cited above.
Claim 20 is rejected based on rejection of claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        /YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462